IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-19-00479-CR

                   EX PARTE MARIA CERVANTES MARTINEZ


                         From the County Court at Law No. 1
                               Johnson County, Texas
                            Trial Court No. CC-C20190911


                             MEMORANDUM OPINION


          In one issue, Maria Cervantes Martinez, contends that the trial court abused its

discretion by denying her pretrial application for writ of habeas corpus based on the

Double Jeopardy Clause of the United States Constitution. See U.S. CONST. amend. V. We

affirm.

                                        Background

          In trial court cause number JP1-AD1800052, a Justice of the Peace found that

Martinez unreasonably deprived a horse of necessary food, water, and care. As a result

of these findings, the horse was removed from Martinez’s custody and transferred to the

custody of the Humane Society of North Texas. Martinez was ordered to pay all costs for
securing, housing, and caring for the horse while in the custody of the Humane Society

of North Texas.

       Subsequently, in trial court cause number M201900892, Martinez was charged by

information with cruelty to a livestock animal—the same horse involved in the justice-

court proceeding. See TEX. PENAL CODE ANN. § 42.09. Specifically, the information

alleged that Martinez,

       did then and there intentionally, knowingly, or recklessly fail unreasonably
       to provide necessary food, water, care or shelter for an animal, namely a
       HORSE in the defendant’s custody, by DEPRIVING THE HORSE OF
       SUFFICIENT FOOD OR WATER OR FAILING TO SEEK VETERINARY
       CARE, and the defendant’s conduct was not a generally accepted and
       otherwise lawful form of conduct occurring solely for the purpose of or in
       support of fishing, hunting, or trapping; or wildlife management, wildlife
       or depredation control, or shooting preserve practices as regulated by state
       and federal law; or animal husbandry or agriculture practice involving
       livestock animals.

(Emphasis in original).

       Thereafter, Martinez filed a pretrial application for writ of habeas corpus and a

motion to dismiss based on double jeopardy, asserting that because the justice court, in a

civil, administrative animal-seizure proceeding, previously found that she cruelly treated

the same animal at issue in the current criminal case, then proceedings in the criminal

case are barred by Double Jeopardy Clause of the Fifth Amendment of the United States

Constitution. See U.S. CONST. amend. V (providing that no person shall be “subject for

the same offence to be twice put in jeopardy of life or limb”).



Ex parte Martinez                                                                     Page 2
       After a hearing, the trial court denied Martinez’s pretrial application for writ of

habeas corpus and certified Martinez’s right to appeal. This appeal followed.

                    Whether Martinez’s Habeas Claim is Cognizable

       Before we can address the merits of Martinez’s habeas claim, we must first

determine whether her habeas claim is cognizable. See Ex parte Ellis, 309 S.W.3d 71, 79

(Tex. Crim. App. 2010) (noting that, whether an issue is cognizable on pretrial habeas is

a threshold issue that should be addressed before the merits of the claim may be

resolved); see also Ex parte Barnett, 424 S.W.3d 809, 810 (Tex. App.—Waco 2014, no pet.)

(same).

       Pretrial habeas, followed by an interlocutory appeal, is an extraordinary
       remedy. This remedy is reserved for situations in which the protection of
       the applicant’s substantive rights or the conservation of judicial resources
       would be better served by interlocutory review. Except when double
       jeopardy is involved, pretrial habeas is not available when the question
       presented, even if resolved in the defendant’s favor, would not result in
       immediate release. Moreover, pretrial habeas is generally unavailable
       when the resolution of a claim may be aided by the development of a record
       at trial. The only recognized exception to the general prohibition against
       record development on pretrial habeas is when the constitutional right at
       issue includes a right to avoid trial, such as the constitutional protection
       against double jeopardy.

Ex parte Ingram, 533 S.W.3d 887, 891-92 (Tex. Crim. App. 2017) (internal footnotes &

quotations omitted); see Ex parte Wiese, 55 S.W.3d 617, 619 (Tex. Crim. App. 2001); see also

Ex parte Couch, 629 S.W.3d 217, 217 (Tex. Crim. App. 2021)(per curiam).

       In her habeas application, Martinez asserted that because the justice court

adjudicated the allegations that she unreasonably deprived the horse of food, water, and
Ex parte Martinez                                                                     Page 3
care, further proceedings are barred by double jeopardy. As such, Martinez requested

the dismissal of all criminal charges against her. If we were to resolve the claims made

in Martinez’s habeas application in her favor, she would be immediately released. See Ex

parte Ingram, 533 S.W.3d at 891-92. Accordingly, Martinez’s habeas claim is cognizable.

See id. at 891-92; Ex parte Wiese, 55 S.W.3d at 619; see also Ex parte Couch, 629 S.W.3d at 217.

    The Trial Court’s Denial of Martinez’s Application for Writ of Habeas Corpus

          On appeal, Martinez argues that the trial court abused its discretion by denying

her pretrial application for writ of habeas corpus.

STANDARD OF REVIEW

          An applicant for habeas-corpus relief must prove her claim by a preponderance of

the evidence. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006); Ex parte Scott,

190 S.W.3d 672, 673 (Tex. Crim. App. 2006) (per curiam). In reviewing the trial court’s

order denying habeas-corpus relief, we review the facts in the light most favorable to the

trial court’s ruling. See Kniatt, 206 S.W.3d at 664. We will uphold the trial court’s ruling

absent an abuse of discretion. See id.

          The trial court, as the factfinder, is the exclusive judge of witness credibility. See

Ex parte Amezquita, 223 S.W.3d 363, 367 (Tex. Crim. App. 2006). We afford almost total

deference to a trial court’s factual findings when those findings are based upon credibility

and demeanor. Id.; see Ex parte Paxton, 493 S.W.3d 292, 297 (Tex. App.—Dallas 2016, pet.

ref’d).    If, however, the trial court’s determinations are questions of law or mixed


Ex parte Martinez                                                                         Page 4
questions of law and fact that do not turn on an evaluation of witnesses’ credibility and

demeanor, then we owe no deference to the trial court’s determination and review them

de novo. State v. Ambrose, 487 S.W.3d 587, 596-97 (Tex. Crim. App. 2016); see Ex parte

Paxton, 493 S.W.3d at 297.

CRIMINAL PROSECUTION BROUGHT SUBSEQUENT TO A CIVIL PROCEEDING

       To the extent that Martinez contends that double jeopardy precludes the State

from pursuing criminal charges against her for failing to provide necessary food, water,

or care for the horse because those issues were previously litigated in justice court, we

note that the justice-court proceedings conducted in this case were civil in nature under

sections 821.022 and 821.023 of the Texas Health and Safety Code. See TEX. HEALTH &

SAFETY CODE ANN. §§ 821.022-.023; see also State v. Almendarez, 301 S.W.3d 886, 891 (Tex.

App.—Corpus Christi 2009, no pet.) (“The provisions in Subchapter B of Chapter 821 of

the Texas Health and Safety Code, and specifically sections 821.022-.023, are civil in

nature.” (citing Chambers v. State, 261 S.W.3d 755, 759 (Tex. App.—Dallas 2008, pet.

denied); Granger v. Folk, 931 S.W.2d 390, 392 (Tex. App.—Beaumont 1996, pet. denied)).

       Several courts have held that “[d]ouble jeopardy does not bar remedial civil

proceedings based on the same offense as a prior criminal prosecution, or vice versa.”

Almendarez, 301 S.W.3d at 890 (citing One Lot Emerald Cut Stones v. United States, 409 U.S.

232, 235-36, 93 S. Ct. 489, 34 L. Ed. 2d 438 (1972) (per curiam) (stating that Congress may

impose both a civil and criminal sanction for the same act or omission and that the


Ex parte Martinez                                                                    Page 5
double-jeopardy clause merely prohibits attempting to punish criminally for the same

offense); State v. Solar, 906 S.W.2d 142, 146 (Tex. App.—Fort Worth 1995, pet. ref’d);

Malone v. State, 864 S.W.2d 156, 159 (Tex. App.—Fort Worth 1993, no pet.)); see Chambers,

261 S.W.3d at 759 (stating “that the State filed the animal cruelty case pursuant to chapter

821 of the health and safety code dealing with the health and safety of animals, not as a

crime under the penal code”); Ex parte Sheridan, 974 S.W.2d 129, 134 (Tex. App.—San

Antonio 1998, pet. ref’d) (“It is well settled that the legislature may impose both a criminal

and a civil sanction in respect to the same act or omission.”); Granger, 931 S.W.2d at 392

(“Clearly, two avenues exist for the State in protecting animals from cruel treatment, i.e.,

criminal prosecution under . . . the [Texas] Penal Code and the civil remedy provided

under Section 821.023 of the [Texas] Health and Safety Code.”). Indeed, section 821.023

of the Texas Health and Safety Code expressly contemplates the possibility of criminal

proceeding brought subsequent to civil proceedings. See TEX. HEALTH & SAFETY CODE

ANN. § 821.023(b) (“A statement of an owner made at a hearing provided for under this

subchapter is not admissible in a trial of the owner for an offense under section 42.09 or

42.092, Penal Code.”); see also Granger, 931 S.W.2d at 392 (stating that section 821.023(a)

“presumes a criminal proceeding prior to the civil proceeding while [section 821.023(b)]

presumes the reverse[]” and that “in the criminal proceeding, a defendant may face loss

of freedom or fine or both, whereas, a proceeding under section 821.023 may subject the

defendant to a loss, forfeiture[,] and confiscation of property rights and interests”).


Ex parte Martinez                                                                         Page 6
        And finally, like our sister court, we cannot say that the justice court’s sanctions

were so punitive, either in purpose or effect, as to transform the civil action and remedies

imposed into a criminal punishment. See Almendarez, 301 S.W.3d at 895-896 (holding that

a subsequent criminal prosecution for cruelty to animals does not violate the double-

jeopardy prohibitions of the United States and Texas Constitution because sections

821.022 and 821.023 of the Texas Health and Safety Code are civil and remedial in nature,

and because, after applying the Hudson factors, the sanctions available to and imposed

by the justice court pursuant to sections 821.022 and 821.023 of the Texas Health and

Safety Code were not so punitive as to transform the civil action and remedies imposed

into a criminal punishment); see also Hudson v. United States, 522 U.S. 93, 99, 118 S. Ct. 488,

139 L. Ed. 2d 450 (1997) (describing seven factors to consider whether the effects of a

statute are criminally punitive and holding that a civil suit resulting in monetary civil

penalties for a violation of federal banking statutes did not bar later criminal

prosecution). 1




        1 As described by the Hudson Court, the seven factors to consider whether the effects of a statute
are criminally punitive are: (1) whether the sanction involves an affirmative disability or restraint; (2)
whether it has historically been regarded as a punishment; (3) whether it comes into play only on a finding
of scienter; (4) whether its operation will promote the traditional aims of punishment-retribution and
deterrence; (5) whether the behavior to which it applies is already a crime; (6) whether an alternative
purpose to which it may rationally be connected is assignable for it; and (7) whether it appears excessive
in relation to the alternative purpose assigned. Hudson v. United States, 522 U.S. 93, 99-100, 118 S. Ct. 488,
139 L. Ed. 2d 450 (1997).


Ex parte Martinez                                                                                      Page 7
        Thus, we conclude that the decision of the justice court is a civil matter and does

not implicate double jeopardy because it does not constitute a successive criminal

prosecution, it is not an “essentially criminal” proceeding, and it does not carry the

possibility of multiple punishments. See Breed v. Jones, 421 U.S. 519, 528, 95 S. Ct. 1779, 44

L. Ed. 2d 346 (1975); State v. Akin, 484 S.W.3d 257, 266-67 (Tex. App.—Corpus Christi 2016,

no pet.); see also Coakwell v. State, No. 05-07-00433-CR, 2008 Tex. App. LEXIS 1660, at **6-

9 (Tex. App.—Dallas Mar. 6, 2008, no pet.) (supplemental op. on reh’g, not designated for

publication). As such, the civil proceedings in justice court did not preclude the State

from also pursuing criminal charges against Martinez for unreasonably depriving the

horse of necessary food, water, and care. 2 Accordingly, we hold that the trial court did

not abuse its discretion by denying Martinez’s pretrial application for writ of habeas

corpus. See Kniatt, 206 S.W.3d at 664; see also Ex parte Scott, 190 S.W.3d at 673. We overrule

Martinez’s sole issue on appeal.

                                              Conclusion

        We affirm the judgment of the trial court.




                                                         MATT JOHNSON
                                                         Justice



        2  We recognize that Martinez appears to argue on appeal that the State cannot charge her with
unreasonably depriving the horse necessary shelter. This argument lacks merit because of the foregoing,
and because of the fact that, although the recitation of the statutory elements in the information includes
shelter, the manner and means alleged by the State did not include shelter.

Ex parte Martinez                                                                                   Page 8
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
(Chief Justice Gray concurring)
Affirmed
Opinion delivered and filed February 2, 2022
Do not publish
[CR25]




Ex parte Martinez                              Page 9